AO 442 (Rev. 11/11) Arrest Warrant



                                        United States District Court
                                                                for the

                                                       District of Massachusetts


                  United States of America

                       GORDON ERNST                                       Case No    . 1^0/^100^

                            Defendant


                                                    ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED toarrest and bring before a United States magistrate judge without unnecessary del|y
(name ofperson to be arrested)       GORDON ERNST
who is accused of an offense or violation based on the following document filed with the court:

^ Indictment             • Superseding Indictment        • Information       • Superseding Information                           • Complaint
•     Probation Violation Petition        • Supervised Release Violation Petition        • Violation Notice                      • Order of the Court

This offense is briefly described as follows:


    Conspiracy to commit racketeering (18 USC 1962(d))




                                                                                                                 AKvA                      V

Date:         03/05/2019

                                                                                                   t .'f V. ••                       ...
                                                                                                    <t V   >»,
                                                                                                                 •       .   •
                                                                                                                                 .
City and state:       Boston, MA                                                   M. Page KellW.ySiMa(jistrate Jud^e
                                                                                            Printe^name and title                              >y
                                                                Return                                               ^

          This waiTEint was received on (date)                       , and the person was arrested on (date)
at (city and state)                                         •




Date:
                                                                                         Arresting officer's signature



                                                                                            Printed name and title
AO 442 (Rev. 11/11) Arrest Warrant



                                        United States District Court
                                                                 for the

                                                        District of Massachusetts


                  United States of America
                                 V.

                        DONNA HEINEL                                       Case No.      \(\0f

                            Defendant


                                                     ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessi
(name ofperson to be arrested)        DONNA HEINEL
who is accused of an offense or violation based on the following document filed with the court:

sT Indictment            • Superseding Indictment         • Information       • Superseding Information                 • Complaint
•     Probation Violation Petition         • Supervised Release Violation Petition       • Violation Notice             • Order of the Court

This offense is briefly described as follows:

    Conspiracy to commit racketeering (18 USC 1962(d))




Date:         03/05/2019

                                                                                              r     v- v.

City and state:       Boston, MA                                                    M. Pale           PsWlaglstra^^
                                                                                              ^pUfteq name and tit}e_

                                                                Return                             *> f.

          This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)


Date:                                                                                                           •




                                                                                         Arresting officer's signature



                                                                                              Printed name and title
AO 442 (Rev. 11/11) Arrest Warrant



                                        United States District Court
                                                                 for the

                                                        District of Massachusetts


                  United States of America


                         LAURAJANKE                                        Case No.      \<\br |00»

                            Defendant


                                                     ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDEDto arrest and bring beforea UnitedStates magistrate judge withouturmecessary ^
(name ofperson to be arrested)       [AU RA JAN KE
who is accused of an offense or violation based on the following document filed with the court:

sT Indictment            • Superseding Indictment         • Information       • Superseding Information              • Complaint
•     Probation Violation Petition         • Supervised Release Violation Petition       • Violation Notice          • Order of the Court

This offense is briefly described as follows:


    Conspiracy to commit racketeering (18 USC 1962(d))




Date:         03/05/2019
                                                                                          i&umg'.officbr 's^igfptur^
                                                                                         M:                    /
City and state:       Boston, MA                                                    M.   ^Kelley, US Magist6^tyJudg(
                                                                                           Printedname qndftUiey

                                                                 Return


          This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          '




Date:
                                                                                         Arresting officer's signature



                                                                                            Printed name and title
AO 442 (Rev. 11/11) Arrest Warrant



                                        United States District Court
                                                                for the

                                                       District of Massachusetts


                  United States of America

                    ALI KHOSROSHAHIN                                      Case No.




                            Defendant


                                                    ARREST WARRANT

To:       Any authorized law enforcement officer

          YOUARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary pelajc
(name ofperson to be arrested)       ALI KHOSROSHAHIN
who is accused of an offense or violation based on the following document filed with the court:                                I ^
                                                                                                                               |p
^ Indictment             • Superseding Indictment        • Information       • Superseding Information • Complairit^^
•     Probation Violation Petition        • Supervised Release Violation Petition      • Violation Notice           • Order of the Court

This offense is briefly described as follows:

    Conspiracy to commit racketeering (18 USC 1962(d))




Date:         03/05/2019
                                                                                       " J^suitfg^ojfia^i^Jsjngnature
City and state:       Boston, MA                                                               evT US Magistrate Judge
                                                                                           Printed name and title



                                                                Return


          This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         •




Date:
                                                                                       Arresting officer's signature



                                                                                           Printed name and title
AO 442 (Rev. 11/11) Airest Warrant



                                         United States District Court
                                                                for the

                                                       District of Massachusetts


                      United States of America

                         STEVEN MASERA                                    Case No.




                             Defendant


                                                    ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary
(name ofperson to be arrested)       STEVEN MASERA
who is accused of an offense or violation based on the following document filed with the court:

af Indictment              • Superseding Indictment      • Information       • Superseding Information               • Complaint
•     Probation Violation Petition        • Supervised Release Violation Petition        • Violation Notice          • Order of the Court

This offense is briefly described as follows:


    Conspiracy to commit racketeering (18 USC 1962(d))




Date:          03/05/2019
                                                                                          I^^^'g oj^cer's sigtt^li^e jCD
City and state:          Boston, MA                                                M. Paglbj^l.e^. US Mdgisff^^ jybge
                                                                                             aiitedname and'titleW y


                                                               Return


          This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)


Date:
                                                                                         Arresting officer's signature



                                                                                            Printed name and title
AO 442 (Rev. 11/11) Arrest Warrant



                                        United States District Court
                                                                for the

                                                       District of Massachusetts


                  United States of America

                     MIKAELA SANFORD                                      Case No.




                            Defendant


                                                    ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)       MIKAELA SANFORD
who is accused of an offense or violation based on the following document filed with the court:

s/ Indictment            • Superseding Indictment        • Information       • Superseding Information              • Complaint
•     Probation Violation Petition        • Supervised Release Violation Petition      • Violation Notice           • Order of the Court

This offense is briefly described as follows:

    Conspiracy to commit racketeering (18 USC 1962(d))




Date:         03/05/2019
                                                                                         ssuingpfftcer 'ssigp^m

City and state:       Boston, MA                                                     ^ge Kelley, US Magistrate
                                                                                                       Istra   Judge
                                                                                                             ti^e
                                                                                          Printed name ancLtHee



                                                               Return


          This warrant was received on (date)                        , and the person was arrested on (date)
at (cityand state)


Date:
                                                                                        Arresting officer's signature



                                                                                           Printed name and title
AO 442 (Rev. 11/11) Airest Warrant



                                         United States District Court
                                                                for the

                                                       District of Massachusetts


                   United States of America

                          MARTIN FOX                                      Case No.




                             Defendant


                                                    ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson tobe arrested)        MARTIN FOX                                                                                          s j[ '
who is accused of an offense or violation based on the following document filed with the court:

      Indictment         •    Superseding Indictment     • Information       •     Superseding Information                 • Complaint
•     Probation Violation Petition        • Supervised Release Violation Petition        • Violation Notice                • Order of the Court

This offense is briefly described as follows:


    Conspiracy to commit racketeering (18 USC 1962(d))




Date:         03/05/2019
                                                                                     \ -.r". IssUiJ^officer'fsi^^ittre
City and state:       Boston, MA                                                     ?afle' Kielley, US Mg^istfate Judge
                                                                                                           ,   .   ,   ,
                                                                                      ^/•-^^^Pririled name and^tle


                                                                Return


          This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         '




Date:
                                                                                          Arresting officer's signature



                                                                                             Printed name and title
AO 442 (Rev. 11/11) Arrest Warrant



                                         United States District Court
                                                                for the

                                                       District of Massachusetts


                      United States of America

                         IGOR DVORSKIY                                    Case No.




                             Defendant


                                                     ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecess
(name ofperson to be arrested)       IGOR DVORSKIY
who is accused of an offense or violation based on the following document filed with the court:

^ Indictment               • Superseding Indictment      • Information       • Superseding Information             • Complaint
•     Probation Violation Petition        • Supervised Release Violation Petition      • Violation Notice          • Order of the Court

This offense is briefly described as follows:


    Conspiracy to commit racketeering (18 USC 1962(d))




Date:          03/05/2019
                                                                                        Issuing.ojjic&r


City and state:          Boston, MA                                                                            trate Judge
                                                                                          Printed name ^md title



                                                                Return

          This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         •




Date:
                                                                                       Arresting officer's signature



                                                                                          Printed name and title
AO 442 (Rev. 11/11) Arrest Warrant



                                         United States District Court
                                                                  for the

                                                        District of Massachusetts


                      United States of America

                       LISA "NIK!" WILLIAMS                                 Case No.
                                                                                                           \00?l

                             Defendant


                                                     ARREST WARRANT

To:       Any authorized law enforcement officer

          YOUARE COMMANDED to arrest and bringbefore a United States magistrate judge without unnecessa^ del|[v
(name ofperson to be arrested)       LISA "NIKI" WILLIAMS
who is accused of an offense or violation based on the following document filed with the court:

^ Indictment               • Superseding Indictment         • Information      • Superseding Information             • Complaint
•     Probation Violation Petition         • Supervised Release Violation Petition       • Violation Notice          • Order of the Court

This offense is briefly described as follows:

    Conspiracy to commit racketeering (18 USC 1962(d))




Date:          03/05/2019
                                                                                                         •ssigmturey^
                                                                                                                 < /->?
City and state:          Boston, MA                                                                 US Magist'^te/Uudge
                                                                                           'Printed hiimedhd-tfUe


                                                                  Return


          This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                           •




Date:
                                                                                         Arresting officer's signature



                                                                                            Printed name and title
AO 442 (Rev. 11/11) Arrest Warrant



                                         United States District Court
                                                                for the

                                                       District of Massachusetts


                   United States of America

                    WILLIAM FERGUSON                                      CaseNo.                         I


                             Defendant


                                                    ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED toarrest and bring before a United States magistrate judge without unnecessary (jfe
(name ofperson to be arrested)       WILLIAM FERGUSON
who is accused of an offense or violation based on the following document filed with the court:

      Indictment         •    Superseding Indictment     • Information       •     Superseding Information           • Complaint
•     Probation Violation Petition        • Supervised Release Violation Petition        • Violation Notice          • Order of the Court

This offense is briefly described as follows:


    Conspiracy to commit racketeering (18 USC 1962(d))




Date:         03/05/2019



City and state:       Boston, MA                                                   M. Pagetetev^US'Magi^rete^dge

                                                                Return


          This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         •




Date:
                                                                                         Arresting officer's signature



                                                                                            Printed name and title
AO 442 (Rev. 11/11) Arrest Wanant



                                        United States District Court
                                                                 for the

                                                        District of Massachusetts


                  United States of America
                                 V.

                     JORGE SALCEDO                                         Case No.




                           Defendant


                                                     ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unne^                            delay
(name ofperson to be arrested)        JORGE SALCEDO
who is accused of an offense or violation based on the following document filed with the court:

^ Indictment            • Superseding Indictment          • Information       • Superseding Information               • Complaint
•     Probation Violation Petition         • Supervised Release Violation Petition        • Violation Notice          • Order of the Court

This offense is briefly described as follows:

    Conspiracy to commit racketeering (18 USC 1962(d))




              03/05/2019




City and state:       Boston, MA                                                    M. Pag^ Kdlley, US Magistral Jddge
                                                                                              rinted ndms a^titjif..

                                                                 Return

          This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          •




Date:
                                                                                          Arresting officer's signature



                                                                                             Printed name and title
AO 442 (Rev. 11/11) Arrest Warrant



                                         United States District Court
                                                                  for the

                                                        District of Massachusetts


                      United States of America
                                 V.

                           JOVAN VAVIC                                      Case No.                  I 00 '(I


                             Defendant


                                                     ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before aUnited States magistrate judge without unnecess^ delay
(name ofperson to be arrested)        JQVAN VAVIC
who is accused of an offense or violation based on the following document filed with the court:

^ Indictment               • Superseding Indictment       • Information       • Superseding Information              • Compl
•     Probation Violation Petition         • Supervised Release Violation Petition       • Violation Notice          • Order of the Court

This offense is briefly described as follows:

    Conspiracy to commit racketeering (18 USC 1962(d))




Date:          03/05/2019



City and state:          Boston, MA


                                                                  Return


          This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                           •




Date:
                                                                                         Arresting officer's signature



                                                                                            Printed name and title
